Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Amendment filed 11/23/2021 and IDS filed 12/03/2021. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims is maintained under prior art Sather as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks as cited below.
Claims 16-32 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 16-20, 22-25, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sather (U.S. Pub. No. 2008/0001577 A1).

As per claim 16, Sather discloses:
An electrical circuit comprising:
 an energy transducer (See Figure 6, i.e. 136 & Para [0039]-[0040]); 
an energy storage system (See Figure 6, i.e. 134 & Para [0039]-[0040]); and 
a first terminal and a second terminal, wherein the energy transducer is electrically coupled with the first and second terminals, wherein the energy storage system is electrically coupled with the first and second terminals (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164), 
wherein the energy transducer is configured to charge the energy storage system at discrete time intervals (See Figure 6, i.e. 136 & Para [0039]-[0040], Para [0031], i.e. charging…applied battery), 
wherein the energy storage system is configured to provide energy continuously (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164), wherein the energy transducer comprises a solar cell (See Figure 6, i.e. 136 & Para [0039]-[0040]), and wherein the energy storage system comprises a solid-state storage battery (See Figure 6, i.e. 134 & Para [0039]-[0040], Para [0029]).

As per claim 17, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein the energy transducer and the energy storage system are interconnected in parallel (See Figure 6, i.e. 136 & 134 & Para [0039]-[0040]).

As per claim 18, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses a diode interconnected between the energy 

As per claim 19, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses a varistor interconnected in parallel with the energy storage system and in parallel with the energy transducer (See Figure 6, i.e. 138 & Para [0039]-[0040]).

As per claim 20, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses a resistive element in the energy storage system, which is interconnected in series with the solid-state storage battery (See Figure 7, i.e. 150 & Para [0039]-[0041]).

As per claim 22, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein the energy transducer comprises three or six solar cells, which are series-interconnected (See Para [0040], i.e. cells connected in series), and wherein the energy storage system comprises one or two solid-state storage batteries, which are series-interconnected (See Figure 6, i.e. 134 & Para [0039]-[0040]). 

As per claim 23, Sather discloses all of the features of claim 22 as discloses above wherein Sather also discloses wherein at least one solid-state storage battery is 

As per claim 24, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein at least one circuit component is embedded in a ceramic multilayer substrate (See Para [0040]-[0041], i.e. substrate…ceramic).

As per claim 25, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses wherein at least two different circuit components are structurally combined into one module (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164).

As per claim 27, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses the method comprising: using the electrical circuit as a power supply in an autonomous circuit (See Figure 6, i.e. terminal connected to 136 & Para [0039]-[0040] – See Figure 9. Battery create terminal for connection to load 164).

As per claim 28, Sather discloses all of the features of claim 27 as discloses above wherein Sather also discloses wherein the autonomous circuit is a radio circuit, a 

As per claim 29, Sather discloses all of the features of claim 27 as discloses above wherein Sather also discloses wherein the autonomous circuit is a sensor or a radio sensor (See Para [0009], i.e. radios, Para [0037], i.e. RFID, See Figure 9, i.e. sensor).

As per claim 30, Sather discloses all of the features of claim 29 as discloses above wherein Sather also discloses wherein the sensor is configured to detect radiation, pressure, temperature, humidity, a presence of a chemical substance, a gas or acceleration or a combination thereof (See Para [0009], i.e. radios, Para [0037], i.e. RFID, See Figure 9, i.e. pressure sensor).

As per claim 31, Sather discloses all of the features of claim 16 as discloses above wherein Sather also discloses a diode interconnected between the energy storage system and the energy transducer (See Figure 6, i.e. 140 & Para [0039]-[0040]); and an autonomous circuit, wherein at least one circuit component is embedded in a ceramic multilayer substrate (See Para [0040]-[0041], i.e. substrate…ceramic), and wherein the autonomous circuit is a radio circuit, a light switch, an alarm system, a fire detector, a clock, a remote control, a weather station or a motion detector (See Para [0009], i.e. radios, Para [0037], i.e. RFID).

.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sather (U.S. Pub. No. 2008/0001577 A1) in view of Gao et al. (U.S. Pub. No. 2017/0279297 A1).

As per claim 21, Sather discloses all of the features of claim 16 as discloses above.
Sather does not disclose: a capacitive element in the energy storage system, which is interconnected in parallel with the solid-state storage battery. 

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Gao into the 

teaching of Sather because it would allow designer to reduce noise within a circuit 

design (See Para [0038]-[0039]).



7.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sather (U.S. Pub. No. 2008/0001577 A1) in view of Na et al. (U.S. Pub. No. 2016/0164146 A1).

As per claim 26, Sather discloses all of the features of claim 16 as discloses above.
Sather does not disclose: wherein at least one circuit element is arranged in a 
package, a shape and a size of which is modeled on a shape and a size of a 
conventional commercial battery such that the package is insertable into a battery 
holder. 
However, Na discloses: wherein at least one circuit element is arranged in 
a package, a shape and a size of which is modeled on a shape and a size of a 
conventional commercial battery such that the package is insertable into a battery 
holder (See Figure 1 & Figure 2 & Para [0055]-[0066]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Na into the 

teaching of Sather because it would allow packing an battery protection circuit into a 

battery package (See Para [0004]).


Response to Applicant’s Remarks

8.	With respect to Applicant’s remarks, the following are addressed:


Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
	Applicant’s remarks (Pages 2-3), argues that the prior art does not teach wherein the energy transducer is configured to charge the energy storage system at discrete time intervals, wherein the energy storage system is configured to provide energy continuously.
	With respect to Applicant’s remarks, Applicant’s disclosure (para [0008], as cited below ) discloses that the energy from the transducer at specific intervals correspond to 
    PNG
    media_image1.png
    314
    689
    media_image1.png
    Greyscale

	Because prior art Sather discloses that the transducer is a solar cell (See Figure 6, i.e. 136 & Para [0039]-[0040]), prior art therefore discloses the energy transducer is configured to charge the energy storage system at discrete time intervals, as it is apparent solar cell produce energy when in light and does not produce energy when dark, therefore the solar cell of the prior art charge when have light and does not charge when dark being the interval as cited above.
	The energy at the terminal of the battery 124 of Figure 6 (shown below) would be continuous , as there is not switch that would stop the delivery of the energy from battery 134 , therefore the energy at the terminal of the battery 134 is considered as continuously – teaching “wherein the energy storage system is configured to provide energy continuously”, as cited above.
‘

    PNG
    media_image2.png
    280
    358
    media_image2.png
    Greyscale


	Figure 9 (cited below ) of Sather discloses load directly connected to battery storage.

    PNG
    media_image3.png
    288
    619
    media_image3.png
    Greyscale

	Because energy from storage is directly connected to load 164 , the energy to the load is continuously provided- therefore teaching the limitations of the claims as cited above.
.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851